Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the independent claims contain features not reasonably found in the prior art.  The closest prior art of record, US 2020/0216006 A1 to Jaradi et al., teaches an occupant protection system but does not disclose where his seat-back actuator is disposed on a side of the rear surface of the seat back opposite the front surface and wherein the seat-back actuator applies and external force to the seat back; and wherein the seat back actuator is configured to move the front surface of the seat back toward the back of the occupant.  The combination of Jaradi et al. and Fischer et al. fails to teach wherein the seat-back actuator applies an external force to the seat back to move at least a portion of the seat relative to a body of the vehicle toward the back of the occupant in a direction opposite a direction of travel of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618